Citation Nr: 1620830	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, a Board hearing was held via videoconference before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the July 2014 supplemental statement of the case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The RO denied the Veteran's claim of service connection for a low back disability in a June 2005 decision; the Veteran was properly informed of the adverse decision and his appellate rights in a July 2005 letter, and he did not timely appeal that decision; new and material evidence was not received during the one-year appeal period.

2.  The evidence received since the June 2005 RO decision is not duplicative of evidence previously submitted; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's current low back disability was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.

4.  The Veteran's current right ankle disability was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.


CONCLUSIONS OF LAW

1. The June 2005 RO decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in December 2009 and May 2013 VA notified the Veteran of the information needed to substantiate and complete his claims, including on a secondary basis.  He was advised of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in December 2009 VA provided the Veteran proper notice regarding his claim to reopen his claim for service connection for a low back disability.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  He was afforded several VA examinations, including in March 2014 and June 2013.  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Application to Reopen

In a June 2005 decision, the RO denied the Veteran's claim of service connection for a low back disability based on finding that the Veteran did not have a current chronic back condition and that his current reports of back pain were not related to service.  He did not appeal the June 2005 RO decision, nor did VA receive any additional evidence during the one-year appeal period.  Hence, the June 2005 RO decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108.  Evidence of record at the time of the June 2005 RO decision included the Veteran's statements, his STRs, and a VA examination.

The STRs show complaints of low back pain in September 2001 and September 2004.  Evidence received since the June 2005 decision, includes statements from the Veteran, VA treatment records, a VA examination report, and the Veteran's testimony at the January 2015 hearing.

The Veteran testified that his back condition resulted from when he fell on ice in February 2002.  VA treatment records show extensive treatment of the Veteran's back since the 2005 rating decision.  The examination report also documents diagnosis of a chronic back disability.  Finally, the Veteran submitted an opinion from "Dr. D.H.R." dated in July 2014.  The evidence received since the June 2005 RO decision is new because it was not of record and considered at the time of that decision.  With respect to the Veteran's statements, VA treatment records and examination reports, the evidence is material, as it suggests that the Veteran has a current back condition.  Also, Dr. D.H.R. opines that the Veteran's current back condition is related to service.  The Board observes that for the limited purpose of determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Accordingly, the Board finds that the claim of service connection for a low back disability is reopened.  See 38 C.F.R. § 3.156(a).

De Novo Review of the Claim

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, it appears the RO continued to engage in development of this claim during the intervening period, and the RO clearly considered this claim on the merits.  See July 2014 SSOC.  Additionally, the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and arthritis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a causal connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back

The service treatment records include two instances where the Veteran complained of low back pain, in September 2001 and September 2004.  The Veteran alleges that is back pain resulted from a fall on ice in February 2002.  The STRs note treatment for the February 2002 fall.  However, the records at the time of the fall pertain to the ankle and hip, not the back.  These records will be discussed in further detail below.  The Board notes that prior to discharge the Veteran was scheduled for VA examination in November 2004.  The record indicates that the Veteran failed to report for that examination.

Following discharge, the Veteran underwent a VA examination in March 2005.  At that examination, X-ray findings showed a normal spine and no evidence of arthritis was noted.  The examiner also noted that there were no clinical findings of any radiculopathy or neurological problem.  Structurally, the Veteran's back appeared "to be intact."  Since that time, however, the Veteran has been seen for low back pain.

During the current appeals period, the Veteran underwent a VA examination of the spine in March 2014.  He was diagnosed with lumbosacral strain.  The examination report notes the Veteran's reported history: The "Veteran was stationed in...Germany where he was a cook in the Army.  [The] Veteran states that unit ration storage was in the lower level.  He had to go outside to get to the storage room.  He states the cement steps were icy and he fell...  He states he...could[not] put weight on his right ankle.  He was taken to sick call."  He was "given Ibuprofen for pain as needed."

The examiner noted the February 2002 incident.  The STRs note that the Veteran fell in the morning complaining of only right ankle pain.  There was no mention of low back pain.  He complained of pain at a level of 5 out of 10 in the right ankle with walking.  He was diagnosed with a right ankle sprain.  On the following day, the Veteran complained of right hip pain.  He was diagnosed with a right hip contusion and given medication and a profile.  He was encouraged to push fluids.  No low back pain was mentioned.  

While low back pain was not mentioned in relation to the 2002 incident, there were two instances of low back pain in the STRs.  First, in September 2001, the Veteran complained of intermittent dull low back pain for 2 days after lifting weights.  He localized the pain to the left side with prolonged sitting or being in a position too long.  He was diagnosed with a back strain and given Naproxen 500mg twice daily.

Second, in September 2004, the Veteran complained of low back pain at a level of 9 out of 10, which was labeled non-traumatic.  Decrease ROM at the waist was noted but without measurement.  No diagnosis was provided.  The Veteran was given Ibuprofen 600-800mg every 8 hours as needed for pain and no PT for 3 days.  A week later, the Veteran again complained of low back pain, arch pain, and varicose veins.  He stated that he has had low back pain since entry into service.  He was diagnosed only with bilateral pes planus at that appointment.  The Veteran was instructed on wearing soft soled shoes.  It was noted he was on Celebrex.

The examiner noted as an aside that the Veteran "was seen for medical care a total of 24 more times for other joint complaints, (feet, right ankle, left knee and right shoulder) [and] none of these visits included [low back pain] in the military."

The examiner continued the assessment of the Veteran's records by noting that from military discharge 11/15/2004 to 9/2/2005 the Veteran did not present with low back pain complaints.  In September 2005, the Veteran was seen after being in a motor vehicle accident.  Another car hit his right fender.  He complained of low back pain, left shoulder and left knee pain.  Lumbar spine X-rays revealed normal joint space and no fractures.  The physician wrote: "no evidence of neurologic or musculoskeletal damage.  He was given Ibuprofen 600mg for pain.

Then, in June 2007, the Veteran was seen for another motor vehicle accident in which his car was rear-ended.  The Veteran claimed that he awoke in the morning with low back pain without radiation.  Dr. J.C. diagnosed the Veteran with back strain.  The Veteran was given Naproxen and Flexeril.  Rest and follow-up was ordered as needed.

Next, in September 2008, the Veteran complained of chronic low back pain with a pain level of 9 out of 10 that continues daily and is worse with walking 30 minutes.  The Veteran was diagnosed with mechanical low back pain.  He was instructed to follow-up with his primary care provider.

At the VA examination, the Veteran complained that he has "morning back pain in the right paraspinal lumbar muscle region radiating to the right lateral ankle.  The radiation of the RLE is a jolting pain in which the Veteran has to put himself into a fetal position ([the] Veteran demonstrated during the interview, bending his back and head down to his feet.  He then began to hold his knees then stopped)."  The examiner noted that the Veteran has been given steroid injections for the lumbar spine.  It was noted that the single injection provided more relief.  Multiple injections did not last as long as the single injection.  The Veteran said he cannot drive his car.  He utilizes a special chair with back support and uses custom orthotics for shoes.  The Veteran takes Gabapentin, Ibuprofen, and sleep medications. The Veteran uses a CAM walker for the right ankle (feels dependent upon CAM boot).  A Velcro brace helps support his back.  Occasionally, the Veteran applies icy hot gel and heat to his back.  The Veteran denied numbness, tingling, weakness, and bowel/bladder incontinence.

The Veteran reported that flare-ups impact the function of his spine.  He reported: "My life as a working class individual.  I can't work.  I find myself becoming irritable.  I can't do any activities.  I want to walk freely.  I find myself using caution.  Constant pain.  I have to take pain medication for these episodes.  I'm going to have to live with my pain."

Initial range of motion (ROM) testing showed no loss in range of motion.  The Veteran had no additional limitation in ROM following repetitive-use testing.  The examiner reported that the Veteran has no functional loss and/or functional impairment of the low back.  Muscle strength testing showed normal results with no muscle atrophy.  The examiner noted that there was no radicular pain or signs or symptoms of radiculopathy.  There was no ankylosis.

The examiner opined that the "Veteran's lower back condition is less than likely as not ([less than] 50% probability) incurred in or caused by military service from 5/23/2001 to 11/15/2004."  The examiner gave the following rationale: "In close examination of [the Veteran's] claims file, he had only 2 medical entries on low back pain (LBP) dated 9/28/2001 and 9/21/2004.  All 24 other joint complaints were due to (foot, right shoulder, left knee or right ankle pain).  On 2/21 [and] 22/2002, [the Veteran] complained of a right ankle sprain and a right hip contusion from the fall down the stairs, no low back pain.  For 1 year after discharge, [the Veteran] was lost to follow-up and there were no complaints of back pain.  He was involved in at least 2 motor vehicle accidents...which are the probable incidents which caused degenerative disc disease and central stenosis of Veteran's lumbar spine."

The Veteran has been seen extensively since service for various problems, including back pain.  The instances of back complaints were noted in the discussion of the VA examination report.  Other than one physician, these records do not relate the Veteran's back condition to any incident in service.  However, the Veteran did submit an opinion from a VA physician who has treated the Veteran for several years for various conditions.  The physician, Dr. D.H.R., provided the following letter in July 2014:  the Veteran "is followed at the Jesse Brown VAMC for primary care.  The patient has been diagnosed with lower back pain and has evidence of degenerative disc and joint disease of his back based on his MRI from 12/2010.  He also suffered an ankle injury and suffers from ankle pain since the event.  He reports that his back pain began after having a fall while [on] active duty [in] 2/2002.  Based on his history, exam, and imaging results, his back pain and ankle pain are more likely than not related to his injury while [on] active duty..."

The Board notes that this is a positive medical nexus opinion.  However, greater probative weight is granted the VA examination report over Dr. D.H.R.'s opinion.  The positive medical nexus evidence is premised on the Veteran's report that his back pain began after the February 2002 incident.  However, Dr. D.H.R. does not comment on the lack of a complaint of back pain during the treatment of the 2002 incident.  Nor does Dr. D.H.R. comment on the two reported instances of back pain in service, which the VA examiner found were not chronic.  Most importantly, Dr. D.H.R. does not address how the two motor vehicle accidents relate or impact on the Veteran's condition.   Thus, to the extent that the positive nexus opinion is based on the reported history and not a consideration of the documented medical complaints and incidents, it is not probative evidence in support of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In contrast, the March 2014 VA examiner specifically considered the entirety of the Veteran's medical history and commented on that history in providing a rationale for the opinion given.  The examiner considered the Veteran's complete file and opined that the Veteran's current back condition was not related to service or any in-service event.  The examiner noted in the rationale that the Veteran's STRs do not document a chronic back condition and that the two motor vehicle accidents that occurred post-service were the more likely cause of the Veteran's current condition.  The examiner's findings are supported by the contemporaneous medical evidence of record, and the Board finds that they are probative evidence weighing against the Veteran's claim.

Also, the medical evidence shows that the Veteran was treated for low back pain in service.  However, following service, a VA examination in March 2005 showed no chronic condition.  In addition, X-ray reports of the spine at that time were normal, revealing no arthritis.  These facts weigh against a finding of service connection for the Veteran's low back disability, including on the basis of continuity of symptomatology.  VA treatment records since 2011 oftentimes listed chronic low back pain as a complaint since 2002.  However, these listings do not constitute proof of a chronic condition since 2002 as they are based on the Veteran's report.  Other than, Dr. D.H.R., there is no other medical opinion in support of a connection between any incident in service and the current condition.  The Veteran submitted highlighted sections of his VA treatment records, including the September 2011 notes that show steroid injections in the lower back.  Extensive treatment is not being contested.  These records fail to provide an evidence of a link between the treatment and his service.  

The Veteran's assertions that his claimed back condition is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The preponderance of the evidence does not link the low back disability to service.

The Board notes that the Veteran's representative argued that the Veteran's back condition was related to the Veteran's service connected plantar fasciitis in a letter dated in July 2014, and the Veteran reported in a November 2009 statement that a VA "specialist" who performed X-rays of his feet that month "mentioned that my lower back pain may be related to my feet problems."  However, the Veteran has not provided any medical evidence to support that argument.  As noted above, he was advised in May 2013 that "[m]edical records or medical opinions are required to establish [the] relationship" between a claimed disability and a service-connected disability.  VA has obtained the November 2009 record of treatment which does not record such an opinion.  Such hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993). ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence." Robinette, 8 Vet. App. at 77 (1995)).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Likewise, these statements are insufficient to trigger VA's duty to secure a medical opinion on the question as to whether the veteran's lumbar spine disability is related to a service-connected disability as even the Veteran's report of what the specialist said is phrased in speculative language which has little to no probative value.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There are no medical reports or opinions in the claims file that relate the Veteran's back condition to his service-connected plantar fasciitis.  Therefore, service connection on a secondary basis is not warranted.

In summary, the preponderance of the evidence of record is against a finding that any current low back disability is related to the Veteran's service or a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim for service connection for a low back disability.

Right Ankle

As noted above, the STRs document an injury to the right ankle after a fall in February 2002.  The Veteran alleges that his current right ankle disability is a result of that incident.  Again, prior to discharge, the Veteran was scheduled for VA examination in November 2004.  The record indicates that the Veteran failed to report for that examination.

Following discharge, the Veteran underwent a VA examination in March 2005.  At that examination, X-ray findings showed a normal right ankle.  The examiner noted the Veteran's report of pain but no ankle diagnosis was given at that time and the Veteran was not claiming service connection for a right ankle condition.

The Veteran underwent a VA examination of the ankle in June 2013.  He was diagnosed with right ankle sprain.  The Veteran complained of right ankle pain.  He indicated that it pops and swells sometimes.  He said the onset was 2002, after the fall.  He did not report flare-ups.  ROM testing showed normal range of motion for dorsiflexion and plantar flexion.  He was able to perform repetitive-use testing with no additional loss of motion.  The examiner did report some pain on movement.  There was no laxity or ankylosis.  Imaging studies found no abnormal results.

The examiner opined that the right ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based the opinion on review of the medical evidence and the examination.  The examiner noted treatment for a right ankle sprain in May 2002 following an incident playing basketball.  The examiner also considered the February 2002 incident.  However, the examiner found that the in-service ankle conditions resolved.  There were numerous other STR entries related to the feet.  However, the Board notes that the Veteran is service-connected for bilateral plantar fasciitis, which has been diagnosed and treated since service.  

However, there are no chronic ankle conditions noted in the STRs.  The examiner also noted the March 2003 deployment health assessment, which follows the February 2002 fall, which does not mention any right ankle condition.  There was also an April 2004 Post Deployment Health Assessment wherein the Veteran denied swollen, stiff or painful joints.  He also described his health as "Very Good."  Following service, the examiner noted no treatment reports focused on the right ankle until 2013 (the Board notes that the Veteran complained of ankle pain earlier than 2013, including in May 2011).  There is a podiatry progress note dated in May 2013 wherein the Veteran complained of right ankle pain for the last 4-5 months.  The report notes that the Veteran fell while walking at a park.  The examiner concluded that based on the treatment records, it is concluded that the Veteran's right ankle sprain resolved during service and that the current ankle symptoms are not due to the in-service incident.

As noted in the section above, there is a positive medical opinion from Dr. D.H.R.  In the letter quoted above, Dr. D.H.R. believes that the 2002 ankle injury is the source of the Veteran's current ankle condition.  As in the case of the lower back, greater probative weight is granted the VA examination report over Dr. D.H.R.'s opinion.  The positive medical nexus evidence is premised on the Veteran's report that his ankle pain began after the February 2002 incident.  However, Dr. D.H.R. does not comment on the lack of a complaint of ankle pain in 2003 or 2004 or in the intervening years between service and 2011.  Nor does Dr. D.H.R. comment on the reported incident in 2013.  Thus, to the extent that the positive nexus opinion is based on the reported history and not a consideration of the documented medical complaints and incidents, it is not probative evidence in support of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In contrast, the June 2013 VA examiner specifically considered the Veteran's medical history and commented on that history in providing a rationale for the opinion given.  The examiner considered the Veteran's complete file and opined that the Veteran's in-service ankle problems resolved and are not related to his current ankle condition.  The examiner's findings are supported by the contemporaneous medical evidence of record, and the Board finds that they are probative evidence weighing against the Veteran's claim.

VA treatment records since 2011 oftentimes listed chronic right ankle pain as a complaint since 2002.  However, these listings do not constitute proof of a chronic condition since 2002.  As noted, following service, a VA examination in March 2005 showed no chronic condition, and X-ray reports of the ankle at that time were normal, revealing no arthritis.  These facts weigh against a finding of service connection for the Veteran's right ankle disability, including on the basis of continuity of symptomatology.

The preponderance of the medical evidence is against a finding that there is a connection between any incident in service and the Veteran's current ankle condition.  There were complaints of ankle pain in May and July 2011 and in July 2012 mild degenerative joint disease was noted in the right ankle.  The Veteran has submitted these various records with highlighting.  However, they do not provide a positive nexus opinion.

The Veteran's assertions that his claimed right ankle condition is related to the fall in February 2002 are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The preponderance of the evidence does not link the ankle disability to service.

In summary, the preponderance of the evidence of record is against a finding that any current right ankle disability is related to the Veteran's service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a right ankle disability.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted; on de novo review, service connection for a low back disability is denied.

Entitlement to service connection for a right ankle disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


